DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Diane Dunn McKay on 02 February 2021.
The application has been amended as follows: 
Claim 1 (currently amended): A colorectal cancer diagnosing device, comprising: 
an input unit which acquires mass spectrometry data measured from a biological sample;
 a concentration detecting unit which is configured to measure a concentration of nudifloramide and a concentration of at least one of dodecanoylcarnitine and trans-2-dodecenoylcarnitine from a biological sample from the acquired mass spectrometry data; and 
a diagnosing unit which is configured to determine diagnosis information of the colorectal cancer based on a concentration ratio of nudifloramide and trans-2-dodecenoylcarnitine from the concentration detecting unit

Claim 2 (cancelled)

Claim 3 (currently amended): The colorectal cancer diagnosing device of claim [[2]] 1, wherein the concentration detecting unit further measures a concentration of dodecanoylcarnitine and the diagnosing unit determines diagnosis information of the colorectal cancer based on a concentration ratio of nudifloramide and dodecanoylcarnitine.

Claim 4 (cancelled) 






Claim 6 (currently amended): A colorectal cancer diagnosing device, comprising: a determining unit configured to determine diagnosis information of a colorectal cancer based on a concentration of nudifloramide and at least one of concentrations of dodecanoylcarnitine and trans-2- dodecenoylcarnitine measured from a biological sample by determining diagnosis information of the colorectal cancer based on a concentration ratio of a concentration of nudifloramide and a concentration of at least one of dodecanoylcarnitine and trans-2-dodecenoylcarnitine.
 
Claim 7 (cancelled)

Allowable Subject Matter
Claims 1, 3, 5-6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Blume et al. (US 2016/0299144) discloses a colorectal cancer diagnosing device, comprising: an input unit which acquires mass spectrometry data measured from a biological sample (paragraph [0151]); and a diagnosing unit which determines diagnosis information of the colorectal cancer based on a measurement result of the concentration detecting unit (ratio of a level of the first biomarker to the second biomarker in the biological sample) (paragraph [0132]).
However, the prior art neither teaches nor fairly suggests a concentration detecting unit which is configured to measure a concentration of nudifloramide and a concentration of at least one of dodecanoylcarnitine and trans-2-dodecenoylcarnitine from a biological sample from the acquired mass spectrometry data nor a diagnosing unit which is configured to determine diagnosis information of the colorectal cancer based on a concentration ratio of nudifloramide and trans-2-dodecenoylcarnitine from the concentration detecting unit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797